[Cite as Fox Consulting Group, Inc. v. Mailing Servs. of Pittsburgh, Inc., 2022-Ohio-1215.]

                          IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




FOX CONSULTING GROUP, INC., o/a                  :          APPEAL NO. C-210250
SCHOOLEY MITCHELL TELECOM                                   TRIAL NO. A-2001289
CONSULTANTS,                                     :

       Plaintiff-Appellant,                      :               O P I N I O N.

 vs.
                                                 :
MAILING SERVICES OF
PITTSBURGH, INC.,                                :

    Defendant-Appellee.                          :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is:            Affirmed in Part, Reversed in Part, and Cause
                                      Remanded

Date of Judgment Entry on Appeal: April 13, 2022



Rendigs, Fry, Kiely & Dennis, LLP, Donald C. Adams and James J. Englert, for
Plaintiff-Appellant,

Brickler & Eckler LLP and Jeffrey P. McSherry, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Plaintiff-appellant Fox Consulting Group, Inc., operating as Schooley

Mitchell Telecom Consultants (“Fox”) appeals the trial court’s judgment granting

defendant-appellee Mailing Services of Pittsburgh, Inc.’s, (“MSP”) Civ.R. 12(B)(6)

motion to dismiss Fox’s complaint for breach of contract and quantum meruit/unjust

enrichment. Because the trial court failed to accept all allegations in Fox’s complaint

as true, and because it erred in determining that Fox failed to sufficiently allege that

MSP breached the parties’ contract, we hold that the trial court erred in granting the

motion to dismiss with respect to Fox’s breach-of-contract claim, and we reverse its

judgment in part. We hold, however, that the trial court properly dismissed Fox’s

claim for quantum meruit/unjust enrichment because the subject matter of that claim

was covered by the parties’ contract.

                  Allegations and Procedural Background

       {¶2}   In September 2018, Fox and MSP entered into a contract under which

MSP authorized Fox to review its telecommunications systems and to submit

recommendations for possible savings. Under the contract, MSP agreed to pay Fox 50

percent of all savings realized as a result of MSP’s acceptance of any recommendation

made by Fox, for a period of 36 months from the date of implementation of the

accepted recommendation. The contract prohibited MSP from negotiating with other

consultants or suppliers prior to Fox’s submission of cost-savings recommendations

and prohibited MSP from negotiating alternate pricing with other suppliers during the

term of the contract. The contract provided: “Once this agreement is signed, any client

savings realized shall be attributed as a [Fox] initiative.” In addition, the contract

provided: “The Client warrants that they will not duplicate the work carried out by

[Fox], nor will the Client negotiate alternate pricing for telecom services during the

term of the agreement.”



                                               2
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶3}   In January 2019, Fox submitted a recommendation for savings, which

MSP accepted.

        {¶4}   In March 2020, Fox filed suit against MSP for breach of contract,

quantum meruit/unjust enrichment, and declaratory relief.            MSP filed a Civ.R.

12(B)(6) motion to dismiss the complaint for failure to state a claim upon which relief

could be granted. The trial court granted MSP’s motion and dismissed the action.

        {¶5}   In a single assignment of error, Fox argues that the trial court erred by

failing to apply the proper standard in deciding the Civ.R. 12(B)(6) motion and by

dismissing the action. Fox does not challenge on appeal the trial court’s dismissal of

its claim for declaratory relief.

                                    Standard of Review

        {¶6}   A Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon

which relief can be granted tests the sufficiency of a complaint. Thomas v. Othman,

2017-Ohio-8449, 99 N.E.3d 1189, ¶ 18 (1st Dist.). When deciding such a motion, the

court must accept all factual allegations in the complaint as true and draw all

reasonable inferences in favor of the nonmoving party. Id. A court should not dismiss

a claim for failure to state an actionable claim unless it appears beyond doubt from the

complaint that the plaintiff can prove no set of facts entitling the plaintiff to recovery.

Id. at ¶ 19.

        {¶7}   The Supreme Court of Ohio has explained that under the notice-

pleading standard set forth in the Ohio Rules of Civil Procedure, “a plaintiff is not

required to prove his or her case at the pleading stage.” York v. Ohio State Hwy.

Patrol, 60 Ohio St.3d 143, 144-145, 573 N.E.2d 1063 (1991). Therefore, a court may

not grant a motion to dismiss if the complaint sets forth factual allegations that if

proved would allow the plaintiff to recover. Id. at 145. We review a trial court’s ruling




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



on a Civ.R. 12(B)(6) motion de novo. Holimon v. Sharma, 2021-Ohio-3840, 180

N.E.3d 1226, ¶ 8 (1st Dist.).

                                Breach of Contract

       {¶8}    The elements of a breach-of-contract claim are: (1) the existence of a

contract; (2) performance by the plaintiff; (3) breach by the defendant; and (4)

damages resulting from the breach. White v. Pitman, 2020-Ohio-3957, 156 N.E.3d

1026, ¶ 37 (1st Dist.).   In support of its breach-of-contract claim, Fox alleged the

existence of a contract, and pursuant to Civ.R. 10(D)(1), attached to its complaint

copies of the signed contract and the recommendation for savings accepted by MSP.

Second, Fox alleged that it performed under the contract by expending “significant

time, cost, and effort in developing recommendations for savings, which were accepted

by [MSP].” Third, Fox alleged that MSP breached the contract by negotiating alternate

pricing from different suppliers for telecommunications services. Finally, Fox alleged

that it was entitled to 50 percent of the savings realized by MSP as a result of its

implementation of Fox’s recommendations or its separate negotiations with other

suppliers. The trial court was required to accept Fox’s factual allegations as true and

draw all reasonable inferences in its favor. See id. at ¶ 39.

       {¶9}    Instead, the trial court determined that Fox “failed to present any proof

that [MSP] utilized a third party to implement any of its cost saving

recommendations.” In doing so, the court failed to accept as true the allegation in

Fox’s complaint that MSP “chose to negotiate alternate pricing from different vendors

for telecom services, which when implemented, will result in savings for [MSP].”

Viewing the allegations in the complaint in the light most favorable to Fox, we hold

that Fox sufficiently stated a cause of action for breach of contract, and the trial court

erred in concluding otherwise. See Ri’Chard v. Bank of Am., 1st Dist Hamilton No. C-




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



190677, 2020-Ohio-4688, ¶ 12. Therefore, the trial court erred by dismissing that

claim.

                      Quantum Meruit/Unjust Enrichment

         {¶10} Claims for quantum meruit and unjust enrichment are equitable claims

based on quasi-contract and their elements are identical. See City of Akron v. Baum,

9th Dist. Summit No. 29882, 2021-Ohio-4150, ¶ 17. A plaintiff seeking to recover

under quantum meruit or unjust enrichment must show that:             (1) the plaintiff

conferred a benefit on the defendant; (2) the defendant knew of the benefit; and (3) it

would be unjust to allow the defendant to retain the benefit without payment. Meyer

v. Chieffo, 193 Ohio App.3d 51, 2011-Ohio-1670, 950 N.E.2d 1027, ¶ 37 (10th Dist.).

“The doctrines differ with respect to the calculation of damages—damages for unjust

enrichment are ‘the amount the defendant benefited,’ while damages for quantum

meruit are ‘the measure of the value of the plaintiff’s services, less any damages

suffered by the other party.’ ” Id., quoting U.S. Health Practices, Inc. v. Blake, 10th

Dist. Franklin No. 00AP-1002, 2001 Ohio App. LEXIS 1291, *5 (Mar. 22, 2001).

         {¶11} Because claims for unjust enrichment or quantum meruit are equitable

claims based on a quasi-contract, they are only available in the absence of an

enforceable contract. Deffren v. Johnson, 2021-Ohio-817, 169 N.E.3d 270, ¶ 10 (1st

Dist.), citing Ryan v. Rival Mfg. Co., 1st Dist. Hamilton No. C-810032, 1981 Ohio App.

LEXIS 14729, *3 (Dec. 16, 1981); Zara Constr., Inc. v. Belcastro, 5th Dist. Richland

No. 2021 CA 0039, 2022-Ohio-788, ¶ 62. A plaintiff may not recover under a theory

of unjust enrichment or quantum meruit when an express contract covers the same

subject matter. Ryan at *2.

         {¶12} Here, Fox alleged that it conveyed to MSP the benefit of price-reduction

recommendations, that MSP knew of the benefit and used it to negotiate with other

suppliers, and that MSP’s retention of Fox’s services without payment would be unjust.




                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



However, Fox acknowledges that because the parties’ contract covered this very

subject matter, an equitable claim in quasi-contract for quantum meruit/unjust

enrichment will not lie. Because there is no dispute that there was an express contract

between the parties covering the same subject matter, Fox’s claim for quantum

meruit/unjust enrichment fails as a matter of law. Therefore, the trial court properly

dismissed the claim.

                                      Conclusion

       {¶13} Fox’s assignment of error is overruled with respect to its quantum

meruit/unjust enrichment claim, but it is sustained with respect to its breach-of-

contract claim.   Because the trial court failed to accept all allegations in Fox’s

complaint as true, and because it erred in finding that the complaint failed to state a

claim for breach of contract, we reverse its dismissal of that claim. Therefore, the trial

court’s judgment is affirmed in part, reversed in part, and this cause is remanded for

further proceedings.

                                                                 Judgment accordingly.



ZAYAS and CROUSE, JJ., concur.



Please note:

       The court has recorded its own entry this date.




                                                6